Case 2:18-cr-00177-RAJ-LRL Document 553 Filed 05/27/21 Page 1 of 10 PageID# 5293


                                                                                      FILED
                       IN THE UNITED STATES DISTRICT COUR'
                       FOR THE EASTERN DISTRICT OF VIRGINiv                        MAY 2 7 2021
                                         Norfolk Division
                                                                             CLtHK, U.S. UlS IHICT COURT
 QUAYSHAWN M.DAVIDSON,                                                               NORFOLK. VA


                       Petitioner,
 V.                                                                 Criminal No. 2:I8-cr-177-10


 UNITED STATES OF AMERICA,

                       Respondent.

                             MEMORANDUM OPINION & ORDER

        Before the Court is Quayshawn M. Davidson's ("Petitioner") motion requesting

 compassionate release pursuant to 18 U.S.C. § 3582(c). ECF No. 542. The Government opposed

 the motion and Petitioner replied. ECF Nos. 547, 551. This matter is now ripe for judicial

 determination. For the reasons below, Petitioner's motion is DENIED.

                            I. FACTUAL AND PROCEDURAL HISTORY

        On March 6, 2019, Petitioner and his co-defendants were named in an Eight-Count

 Superseding Indictment charging Petitioner with Conspiracy to Interfere with Commerce by

 Means of Robbery, in violation of 18 U.S.C. 1951(a)(Count One), Interference with Commerce

 by Means of Robbery, in violation of 18 U.S.C. 1951(a) and 2(Count Two),and Use of a Firearm

 During a Crime of Violence, in violation of 18 U.S.C. 924(c)(l)(A)(ii) and 2(Count Three). ECF

 No. 141. On May 24, 2019, Petitioner pled guilty to the Counts One through Three of the

 Superseding Indictment. ECF Nos.205,207,208. According to his Presentencing Report("PSR"),

 on September 25, 2018, Petitioner and about nine other co-defendants conspired to rob a grocery

 store at gun point. ECF No. 513 at f 15. As part ofthe conspiracy, Petitioner and his co-defendants

 used at least a seven-member team, which comprised of conspirators who served as inside and

 outside lookouts, getaway drivers, and two masked gunmen.Id. Petitioner brandished and pointed

                                                  I
Case 2:18-cr-00177-RAJ-LRL Document 553 Filed 05/27/21 Page 2 of 10 PageID# 5294



 a firearm at two employees and a customer, forced them to get on the ground, and stole

 approximately $4,880 from the grocery store. Id. As a result ofthe robberies, the store employees

 from the robbery suffered psychological problems and some were unable to return to work on the

 night shift and sought mental health coimseling. /rf. at If 21. In his PSR, while Petitioner reported

 no history of psychological treatment or history of any serious or chronic medical conditions, he

 reported that his appendix was removed at age 20 which has resulted in some stomach problems.

 Id. at Iflf 59-61. In all. Petitioner was assessed a total offense level of 19,a criminal history category

 II, and a recommended guideline provision of 33-41 months imprisonment plus 84 months

 consecutive for Count Three.Id. at Ifjf 76-77. On November 15,2016,the Court imposed a sentence

 of Twenty-Four(24) months imprisorunent on Counts One and Two, to be served concurrently,

 and Eighty-Four(84)Months imprisonment on Count Three to be served consecutively with Count

 1, followed by five years of supervised release. ECF Nos. 281, 283. Petitioner is currently

 incarcerated at Butner Medium IIFCI with a projected release date ofDecember 7,2026.

         On March 1, 2021, Petitioner filed his pro se motion for compassionate release. ECF No.

 509. On April 30, 2021, Petitioner filed the motion through counsel. ECF No. 542. On May 14,

 2021,the Government responded in opposition. ECF No.547. Petitioner replied on May 19,2021.

 ECF No. 551.


         Petitioner requests compassionate release because of the ongoing COVID-19 pandemic.

 ECF Nos.509,542. At age 24,Petitioner argues that his imderlying condition places him at serious

 risk for severe illness due to COVID-19, which presents extraordinary and compelling reasons to

 warrant his release. Id. Notably, on January 21, 2021, Petitioner tested positive for COVID-19.

 Accordingly, Petitioner requests that the Court grant him compassionate release and allow him to

 begin his period ofsupervised release.
Case 2:18-cr-00177-RAJ-LRL Document 553 Filed 05/27/21 Page 3 of 10 PageID# 5295



                                     II. LEGAL STANDARD


 A. The Exhaustion Requirement

        A petitioner may bring a motion to modify his or her sentence "after the defendant has fully

 exhausted all administrative rights to appeal a failure ofthe Bureau of Prisons("BOP")to bring a

 motion on the defendant's behalf or the lapse of30 days from the receipt of such a request by the

 warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A). Accordingly,

 a petitioner seeking compassionate release is generally required to exhaust his or her administrative

 remedies prior to bringing a motion before the district court. Id. However, the exhaustion

 requirement may be waived under the following circumstances: (1) the relief sought would be

 futile upon exhaustion;(2) exhaustion via the agency review process would result in inadequate

 relief; or (3) pursuit of agency review would subject the petitioner to undue prejudice. United

 States V. Zukerman,2020 WL 1659880, at *3(S.D.N.Y. Apr. 3,2020)citing Washington v. Barr,

 925 F.3d 109, 118 (2d Cir. 2019). The COVID-19 pandemic, which could result in catastrophic

 health consequences for petitioners vulnerable to infection, implicates all three exceptions

 justifying the waiver ofthe exhaustion requirement. Miller v. United States, 2020 WL 1814084,at

 *2(E.D. Mich. Apr. 9, 2020); United States v. Zukerman, 2020 WL 1659880, at ♦3 (S.D.N.Y.

 April 3,2020); United States v. Perez, 2020 WL 1456422, at *3-4(S.D.N.Y. Apr. 1,2020).

 B.The Compassionate Release Standard

        As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

 motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if

 "extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

 "Extraordinary and compelling reasons" was previously defined by the United States Sentencing

 Commission ("Sentencing Commission") in U.S.S.G. § IB 1.13, Application Note 1. Before the
Case 2:18-cr-00177-RAJ-LRL Document 553 Filed 05/27/21 Page 4 of 10 PageID# 5296



 passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be

 modified due to the petitioner's medical condition, age, or family circumstances and further

 defined the limits under which a sentence reduction may be given under those justifications.

 U.S.S.G. § IB 1.13, n. 1 (A)-(C). The Sentencing Commission also provided a "catch-all

 provision" that allowed for a sentence modification upon a showing of "extraordinary and

 compelling reason other than, or in combination with, the reasons described in subdivisions(A)

 through (C)." Id. at n. 1 (D). Use of the "catch-all provision" prior to the FIRST STEP Act was

 severely restricted because it required approval from the BOP before an individual could petition

 the district court for relief. Id.

         However, U.S.S.G. § IB1.13 is now outdated following the passage of the FIRST STEP

 Act,which allows individuals to petition the district court directly without clearance from the BOP.

 As such, U.S.S.G. § IB 1.13 is merely advisory and does not bind the Court's application of §

 3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4(E.D. Va. May 26, 2020); jee

 also United States v. Lisi, 2020 WL 881994, at *3(S.D.N.Y. Feb. 24, 2020)("[T]he Court may

 independently evaluate whether [petitioner] has raised an extraordinary and compelling reason for

 compassionate release ... [but § IBl.B's policy statement] remain[s] as helpful guidance to

 courts...."); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July II, 2019) ("[T]he

 Commission's existing policy statement provides helpfril guidance on the factors that support

 compassionate release, although it is not ultimately conclusive"). A petitioner's rehabilitation

 standing alone does not provide sufficient grounds to warrant a sentence modification. 28 U.S.C.

 § 994(t). In sum, the Court may consider a combination of factors, including but not limited to

 those listed in U.S.S.G. § 1B1.13, in evaluating a petitioner's request for a sentence modification

 under 18 U.S.C. § 3582(c)(l)(A)(i).
Case 2:18-cr-00177-RAJ-LRL Document 553 Filed 05/27/21 Page 5 of 10 PageID# 5297



                                         III. DISCUSSION

 A.The Exhaustion Requirement

        The Court finds that Petitioner did exhaust his administrative remedies prior to bringing

 his motion. On January 21, 2021, Petitioner submitted a Compassionate Release/Reduction in

 Sentence request to the Warden at Butner Medium IIFCI. ECF No. 509 at Exhibit 1. On January

 21, 2021, his request was denied by the Warden. ECF No. 542 at Exhibit 2. Thus, more than 30

 days passed since Petitioner filed his request.

 B.Petitioner's Compassionate Release Request

        The Court now turns to whether Petitioner has set forth extraordinary and compelling

 reasons to modify his sentence because of the grave risk COVID-19 poses to individuals with

 underlying health conditions. During the COVID-19 pandemic, federal courts around the country

 have found that compassionate release is justified under the circumstances. Zukerman, 2020 WL

 1659880,at *4 citing Perez,2020 WL 1546422,at *4; United States v. Colvin,2020 WL 1613943,

 *4 (D. Conn. Apr. 2, 2020); United States v. Rodriguez, No. 2:03-CR-00271-AB-l, 2020 WL

 1627331,at *1(E.D. Pa. Apr. 1,2020); United States v. Jepsen, No.3:19-CV-00073(VLB),2020

 WL 1640232, at *5(D. Conn. Apr. 1,2020); Gonzalez,2020 WL 1536155, at *3; United States v.

 Muniz, No. 4:09-CR-0199-1, 2020 WL 1540325, at *2(S.D. Tex. Mar. 30, 2020); United States

 V. Campagna, No. 16 CR. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020).

 Unlike the above cases. Petitioner's compassionate release is notjustified imder the circumstances.

        First, Petitioner does not show a potential susceptibility to serious health risks from

 COVID-19. Based on his PSR,at age 23, Petitioner did not suffer from any illnesses recognized

 by Centers for Disease Control and Prevention("CDC")that placed him at higher risk for serious
Case 2:18-cr-00177-RAJ-LRL Document 553 Filed 05/27/21 Page 6 of 10 PageID# 5298



 illness should he contract COVID-19. ECF No. 513.' Unlike other cases, the Court here does not

 need to speculate about the impact COVID-19 would have on Petitioner's health should he contract

 COVID-19 because Petitioner tested positive for COVID-19 on January 21, 2021. ECF No. 542

 at Exhibit 1; see also, ECF No. 544 (sealed BOP medical records). According to Petitioner's

 counsel, on January 11, 2021, Petitioner's cellmate tested positive for COVID-19 and Petitioner

 "was forced to remain in the same contaminated cell until January 19, 2021." ECF No. 542 at 2.

 After testing positive for COVID-19, Petitioner did not report any severe symptoms during his

 quarantine period. Shortly after quarantine. Petitioner started to exercise again. However,while he

 was exercising, on March 7,2021, Petitioner began to suffer severe muscle pains and blood in his

 urine. After being admitted to the clinic. Petitioner was diagnosed with severe and aggressive

 rhabdomyolysis, which is the death of muscle fibers that release into the bloodstream and that can

 result in renal(kidney)failure. See ECF No. 542 at Exhibit 1;see also, ECF No. 544(sealed BOP

 medical records). After reporting his symptoms. Petitioner was immediately hospitalized, from

 March 7, 2021 to March 16, 2021, for severe rhabdomyolysis after presenting with acute kidney

 issues. Id. Based on his supplemental medica records, while Petitioner was not previously

 diagnosed with rhabdomyolysis he has exhibited related symptoms as early as 2017. ECF Nos.

 551, 552. Accordingly, Petitioner's severe rhabdomyolysis could have been triggered either by

 COVID-19 or by his retum to the gym and strenuous exercise after recovering from COVID-19.

 ECF No. 544 at 21} Based on the medical studies, there is a scientific basis for concluding that



        'See Centers for Disease Control and Prevention,"COVID-19: People with Certain Medical Conditions,"
        CDC.gov, (Updated May 13, 2021), https://www.cdc.gov/coronavinis/2019-ncoy/need-extra-
        precautions/people-with-medical-conditions.html
        ^ See WedMD,(Reviewed Mar. 17,2021), https://www.webmd.com/a-to-z-guides/rhabdoinyolysis-
        sygmptoms-causestreatments/.("One ofthe nontraumatic causes of rhabdomyolysis is "extreme muscle
        strain, especially in someone who is an untrained athlete; this can happen in elite athletes, too, and it can be
        more dangerous if there is more muscle mass to break down.")
Case 2:18-cr-00177-RAJ-LRL Document 553 Filed 05/27/21 Page 7 of 10 PageID# 5299



 COVID-19 can cause people to develop severe rhabdomyolysis and acute kidney injury which can

 cause hospitalization and mortality.^ Moreover, the CDC recognizes that chronic kidney disease

 of any stage can make someone more likely to get severely ill from COVID-19. ^ However,

 Petitioner has not been diagnosed with chronic kidney disease. Also, since Petitioner has been

 formally diagnosed with rhabdomyolysis, he has received guidance to prevent triggering

 symptoms and medical treatment. Accordingly, the Court finds that Petitioner has not presented

 direct and clear evidence showing extraordinary or compelling reasons that he is at particularized

 risk of serious illness should he contract COVID-19.

        Second, Petitioner does show a potential risk of contracting the disease at his prison

 facility. Notably, in January 2021, Petitioner contracted COVID-19 at Butner Medium IIFCI. As

 of May 24,2021, the BOP has reported a total of430 recovered past positive cases of COVID-19

 for inmates, with zero current cases, and 75 recovered cases for staff(1 active) at Butner Medium

 II FCI.' Moreover, increased testing is showing that COVID-19 has rapidly spread throughout

 prisons all over the country.'Despite the BOP's protection measures,individuals housed in prisons

 remain particularly vulnerable to infection. See Muniz,2020 WL1540325,at *1;see also Esparza,

 2020 WL1696084,at *1 (noting that"[ejven in the best run prisons, officials might find it difficult

 if not impossible to follow the CDC's guidelines for preventing the spread of the virus among

 inmates and staff: practicing fastidious hygiene and keeping a distance of at least six feet from

 others"). Therefore, the Court need not wait until an outbreak occurs at a specific prison facility to



        ^ See Magued W.Haroun, Vladyslav Dieiev, John Kang, et al, Rhabdomyolysis in COVID-19 Patients: A
        Retrospective Observational Study, 13 Cureus el2552(2021); see also, Balraj Singh, Parminder
        Kaur, et al, Rhabdomysolysls in COVID-19: Report ofFour Cases, 12 Cureus el0686(2021).
        * See id.
      'See Federal Bureau of Prisons,"COVID-19 Corona Virus," BOP.gov, https://www.boD.gov/coronavirus/
      ' See Centers for Disease Control and Prevention,"Coronavirus Disease 2019: Cases in the US," CDC.gov,
        httDs://www.cdc.gov/coronavirus/2019-ncov/cases-UDdates/cases-in-us.html
Case 2:18-cr-00177-RAJ-LRL Document 553 Filed 05/27/21 Page 8 of 10 PageID# 5300



 determine that a petitioner has a particularized risk ofcontracting the disease. See Zukerman,2020

 WL 1659880, at *6 citing Rodriguez, 2020 WL 1627331, at * 12 ("the Court did not intend for

 that sentence to include incurring a great and unforeseen risk ofsevere illness or death brought on

 by a global pandemic").

        Third, the § 3553(a) factors do not weigh in favor of Petitioner's compassionate release.

 The seriousness of Petitioner's conduct for his underlying offense remain unchanged. According

 to his PSR,Petitioner and about nine other co-defendants conspired to rob a grocery store at gun

 point. ECF No.513 at If 15. As part ofthe conspiracy. Petitioner entered the store, brandished, and

 pointed a firearm at two employees and a customer, forced them to get on the ground, and stole

 approximately $4,880 from the grocery store. Id. As a result ofthe robberies, the store employees

 from the robbery suffered psychological problems and some were unable to return to work on the

 night shift and sought mental health counseling. /</. at jf 21.

        On the other hand. Petitioner does not have extensive career criminal record. For example,

 he does not have a juvenile record and his only prior conviction was at age 19 when he was

 convicted of illegal possession of alcohol and concealed weapon. Id. at jfjf 44-45. From ages 16 to

 21, Petitioner was arrested for possession of marijuana, distribution of marijuana, possession of a

 firearm, and violation of restricted license- learner's permit. Id. at jfjf 49-52. All charges were

 dismissed. As a result of his record and criminal history ofII, Petitioner was sentenced 24 months

 imprisonment on Counts One and Two, to be served concurrently, and 84 Months imprisonment

 on Count Three to be served consecutively, with Count 1, followed by five years of supervised

 release. ECF Nos. 281, 283. To date. Petitioner has about completed 27 months of his sentence,

 less than 30 percent of his total sentence, and he is scheduled for release on December 7,2026.

        While in prison. Petitioner has not demonstrated evidence of rehabilitation. To his credit.



                                                   8
Case 2:18-cr-00177-RAJ-LRL Document 553 Filed 05/27/21 Page 9 of 10 PageID# 5301



 Petitioner has completed one educational course, eamed his GED,and is on the waiting list for a

 drug education program. See ECF No. 547 at Exhibit 3. Moreover, since September 2020,

 Petitioner has also been assigned as a laundry orderly. Id. However, Petitioner has received two

 disciplinary infractions. In November 2019,Petitioner was cited for Disruptive Conduct(Greatest)

 and Assaulting without Serious Injury for which he was sanctioned to 41 days loss ofgood conduct

 time, 15 days segregation,6 months loss ofcommissary and MP3 player privileges,4 months loss

 of visitation privileges, and 90 days loss of phone privileges. ECF No. 550. Then in September

 2020, Petitioner was cited for Disruptive Conduct(High)for which he was sanctioned to 27 days

 loss of good conduct time, 30 days segregation, and 6 months loss of commissary privileges. Id.;

 see also, ECF No.547 at Exhibit 3. In response to these disciplinary infractions. Petitioner argues

 that his untreated rhabdomyolysis condition has led to loss of memory and consciousness which

 caused him to yell incomprehensively and nonsensically and have an altered mental state. ECF

 No.542 at 7. Thus,Petitioner alleges that his memory ofthe September 2020 event is non-existent

 because of his underlying condition. However,the record shows that the September 2020 incident

 was caused by Petitioner ingesting K2, commonly known as spice or synthetic marijuana. ECF

 No. 544 at 65-66, 68-69, 111-120. Notably, corrections officers and hospital staff observed

 behavior consistent with the ingestion ofsynthetic marijuana.Id. As a result,the hospital consulted

 with poison control and discovered that side effects related to ingestion ofsynthetic marijuana can

 include "rhabdo[myolysis] ..." Id. at 112. Thus, his ingestion of K2 caused him to trigger his

 rhabdomyolysis which led to the incident.

        Finally, Petitioner's release plan is not supportive of his release. Petitioner states that he

 would move back with his parents with whom he has a positive relationship, and who are currently

 caring for his three-year old daughter. ECF No. 513 at Iflf 54, 58. However, both of Petitioner's
Case 2:18-cr-00177-RAJ-LRL Document 553 Filed 05/27/21 Page 10 of 10 PageID# 5302



  parents are disabled and his mother is unable to be employed due to her medical condition. Id

  Although, Petitioner indicated that he is eager to work with his brother upon release, there is no

  evidence showing that his brother would hire him or whether Petitioner could physically work

  given his rhabdomyolysis condition.

         Overall, the Court finds that the § 3553(a) factors do not weigh in Petitioner's favor and

  his release would not promote the respect for law or provide adequate deterrence. Critically,

  Petitioner did not provide clear evidence showing a direct connection with how his underlying

  condition places him at high risk for serious illness should he contract COVID-19 again. Therefore,

  Petitioner does not qualify for compassionate release.

                                            IV. CONCLUSION


         For the foregoing reasons.Petitioner has not shown an extraordinary and compelling reason

  to grant compassionate release. Thus,Petitioner's Motion for compassionate release, ECF No. 542,

  is DENIED. Furthermore, Petitioner's pro se Motion for Compassionate release, ECF No. 509,

  is Moot.


         The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States

  Attorney, the United States Probation Office, the Federal Bureau of Prisons, and the United States

  Marshals Service.

         IT IS SO ORDERED.


  Norfolk, Virginia
  May^-^,2021                                          UNl                      RlCT JUDGE




                                                  10
